Citation Nr: 1040885	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-33 224	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cerebellar atrophy 
claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955, 
including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was incurred in active duty service.

2.  Prior to the promulgation of a decision by the Board, at the 
September 2010 hearing, the Veteran withdrew his appeal for 
service connection of cerebellar atrophy, claimed as secondary to 
ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).

2.  The criteria for withdrawal of a substantive appeal on the 
claim of service connection for cerebellar atrophy as secondary 
to ionizing radiation exposure have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  Inasmuch as this 
decision grants service connection for tinnitus and the other 
issue on appeal has been withdrawn, there can be no prejudice to 
the Veteran as a result of any deficiencies related to the duties 
to notify and assist.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Facts and Analysis

The Veteran seeks service connection for tinnitus.  His service 
treatment records are silent as to any complaints, treatment, or 
diagnosis of tinnitus in service and his service separation 
examination in March 1955 showed a normal response to whispered 
and spoken voice hearing tests.

At a June 2006 VA examination, the Veteran reported constant 
ringing in both ears which was first perceived as constant in the 
late 1970s or early 1980s.  He stated that he was exposed to 
noise generated by radios and aircraft in service as an aviation 
electronics technician.  Post-service, he had minor periodic 
recreational noise exposure (musical instruments, chainsaws, and 
lawn equipment).  Audiometric testing showed bilateral 
sensorineural hearing loss.  The examiner offered the opinion 
that the Veteran's tinnitus was less likely than not a result of 
his active military service because it did not become a constant 
problem until the late 1970s or early 1980s, although it had been 
noticed periodically prior to that time.

At an informal conference with a Decision Review Officer (DRO) at 
the RO in September 2008, the Veteran reported that the examining 
audiologist had misunderstood his description of his tinnitus 
symptoms.  He told the DRO that he experienced ringing in his 
ears in service when returning from flight missions.  A second 
examination was scheduled, but the Veteran was unable to appear 
due to a conflicting long-standing medical appointment related to 
his heart condition.  As this claim is granted based on the 
evidence of record, a remand to allow an additional opportunity 
for VA examination is not necessary.

The Veteran testified at the September 2010 Travel Board hearing 
that he first experienced ringing in his ears in service when he 
came back from participating in air patrols in propeller 
aircraft.  He said that he began to keep his headsets on when he 
left his duty station, especially when resting, as a way to get 
away from the ringing in his ears.  The tinnitus he experienced 
in service was intermittent and resurfaced occasionally after 
service when he was exposed to loud noises.  However, he had 
minimal occupational and recreational noise exposure after 
service, having worked as a junior high school teacher for 30 
years.  He stated that his tinnitus became really noticeable 
again about 15 years ago.

Tinnitus is a disorder under case law, where lay observation has 
been found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (On the question of whether the 
Veteran has a chronic condition since service, the evidence must 
be medical unless it relates to a condition as to which, under 
case law, lay observation is competent).

The Veteran testified that he first experienced tinnitus 
intermittently in service and that in recent years the disorder 
has become constant.  He is competent to provide such evidence, 
and the Board finds his testimony to be credible.  

The Board also finds that the Veteran had noise exposure in 
service in the course of his duties as an avionics technician, 
including during flight missions.  Service connection is 
currently in effect for bilateral hearing loss incurred as a 
result of this noise exposure.  It is widely understood that 
acoustic trauma or noise exposure is a primary cause of tinnitus 
as well as hearing loss.

Inasmuch as the Veteran experienced tinnitus in service, and 
noise exposure in service is conceded, and the Veteran currently 
experiences tinnitus, when all doubt is resolved in favor of the 
Veteran, service connection for tinnitus is warranted.

Withdrawal of Service Connection Claim

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

During the September 2010 Travel Board hearing, the Veteran and 
his representative withdrew from consideration the issue of 
entitlement to service connection for cerebellar atrophy, to 
include as secondary to ionizing radiation exposure.  As the 
Veteran has withdrawn his appeal as to the stated issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on the issue, and it is dismissed without 
prejudice.  


ORDER

Entitlement to service connection for tinnitus is granted.  

The claim of service connection for cerebellar atrophy as 
secondary to ionizing radiation exposure is withdrawn.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


